

114 HR 460 RS: Human Trafficking Detection Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 82114th CONGRESS1st SessionH. R. 460[Report No. 114–46]IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 14, 2015Reported by Mr. Johnson, without amendmentAN ACTTo direct the Secretary of Homeland Security to train Department of Homeland Security personnel how
			 to effectively deter, detect, disrupt, and prevent human trafficking
			 during the course of their primary roles and responsibilities, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Human Trafficking Detection Act of 2015. 2.DefinitionsIn this Act:
 (1)DepartmentThe term Department means the Department of Homeland Security. (2)Human traffickingThe term human trafficking means an act or practice described in paragraph (9) or (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. 3.Training for Department personnel to identify human trafficking (a)In GeneralNot later than 180 days after the date of enactment of this Act, the Secretary shall implement a program to—
 (1)train and periodically retrain relevant Transportation Security Administration, U.S. Customs and Border Protection, and other Department personnel that the Secretary considers appropriate, how to effectively deter, detect, and disrupt human trafficking, and, where appropriate, interdict a suspected perpetrator of human trafficking, during the course of their primary roles and responsibilities; and
 (2)ensure that the personnel referred to in paragraph (1) regularly receive current information on matters related to the detection of human trafficking, including information that becomes available outside of the Department’s initial or periodic retraining schedule, to the extent relevant to their official duties and consistent with applicable information and privacy laws.
 (b)Training describedThe training referred to in subsection (a) may be conducted through in-class or virtual learning capabilities, and shall include—
 (1)methods for identifying suspected victims of human trafficking and, where appropriate, perpetrators of human trafficking;
 (2)for appropriate personnel, methods to approach a suspected victim of human trafficking, where appropriate, in a manner that is sensitive to the suspected victim and is not likely to alert a suspected perpetrator of human trafficking;
 (3)training that is most appropriate for a particular location or environment in which the personnel receiving such training perform their official duties;
 (4)other topics determined by the Secretary to be appropriate; and (5)a post-training evaluation for personnel receiving the training.
 (c)Training curriculum reviewThe Secretary shall annually reassess the training program established under subsection (a) to ensure it is consistent with current techniques, patterns, and trends associated with human trafficking.
			4.Certification and report to Congress
 (a)CertificationNot later than 1 year after the date of the enactment of this Act, the Secretary shall certify to the appropriate congressional committees that all personnel referred to in section 3(a) have successfully completed the training required under that section.
 (b)Report to CongressNot later than 1 year after the date of the enactment of this Act and annually thereafter, the Secretary shall report to the appropriate congressional committees the overall effectiveness of the program required by this Act, the number of cases reported by Department personnel in which human trafficking was suspected and, of those cases, the number of cases that were confirmed cases of such trafficking.
 5.Assistance to non-Federal entitiesThe Secretary may provide training curricula to any State, local, or tribal government or private organization to assist such entity in establishing its program of training to identify human trafficking, upon request from such entity.May 14, 2015Reported without amendment